Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-32 of U.S. Application 16/650,830 filed on September 28, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-32 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Froehner et al ( USPGPub 20180025877). 

    PNG
    media_image1.png
    569
    489
    media_image1.png
    Greyscale

Prior Art: Froehner
Regarding claim 1, Froehner discloses in a distribution station of a power distribution network (figs 1-4), a monitoring device (17) adapted to be attached to a voltage conductor (13) of the distribution station (10) for monitoring an energy parameter (such as current and magnetic field), the monitoring device comprising: a device identifier (such as in step 40 as a machine readable code) uniquely identifying the monitoring device, such identification to be determined from a position (affixed on on device) in immediate spatial proximity to the device identifier (par 93 discloses an identifier on the monitoring device); a measurement unit (21) for measuring at least one of the electrical current and the voltage of an alternating current flowing through the voltage conductor (abstract discloses detected current change); an evaluation unit (20)  for determining said energy parameter based upon the result of said measurement unit (par 72 discloses evaluation unit for the sensor); and a communication unit (22) for receiving a request 

Regarding claim 18, Froehner discloses wherein the device identifier is designed to be read out optically; and is placed on an exterior of the monitoring device (using smartphone as disclosed in par 73). 

Regarding claim 19, Froehner discloses wherein the measurement unit comprises an inductive converter with a core surrounding the voltage conductor, which core is designed divisibly to be attachable to the voltage conductor (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line). 

Regarding claim 20, Froehner discloses an inductive converter for generating energy based on the alternating current in the voltage conductor (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line). 

Regarding claim 21, Froehner discloses in a distribution station of a power distribution network (figs 1-4) including a monitoring device (17) with a device identifier (such as in step 40 as a machine readable code), and a readout device (such as smartphone dedicated scanner) for querying the monitoring device, 2 4843-4524-6924.1 the readout device comprising: an interface (such as a screen 

Regarding claim 22, Froehner discloses a monitoring system (system of device 17) for monitoring energy parameters (current and magnetic field) in a distribution station of a power distribution network (figs 1-4) , the monitoring system comprising: a monitoring device (17) for monitoring an energy parameter; a readout device (using a smartphone) for querying the monitoring device; the monitoring device comprising a device identifier (such as in step 40 as a machine readable code) for uniquely identifying the monitoring device, a measurement unit (21b) for measuring at least one of the electrical current and the voltage of an alternating current flowing through the voltage conductor (abstract and par 71 lines 1-10 discloses measuring current) ; an evaluation unit (20) for determining said energy parameter based upon the result of said measurement unit (par 72 discloses evaluation unit for the sensor); a communication unit (22) for receiving a request from the readout device, and transmitting the energy parameter to the readout device only if the received request comprises access information corresponding to the device identifier(par 73 lines 1-8 discloses a status signal and par 46 discloses reading a barcode. By having this code, only the received request accesses the information based on the device); the readout device comprising an interface for receiving the device identifier (using screen and camera), an access unit (such as the processor) for determining access information based upon 

Regarding claim 23, Froehner discloses wherein the readout device comprises a readout unit for reading out the device identifier and the system identifier (such as a display); and the interface adapted to transmit the device identifier and the system identifier to a central information collection point for storing an allocation (such as a server) between the device identifier and the system identifier (par 35 lines 1-4 discloses storing information into high order monitoring systems).

Regarding claim 24, Froehner discloses wherein the readout device comprises a readout unit for reading out the system identifier; 3 4843-4524-6924.1 the interface is adapted to transmit the system identifier to a central information collection point for storing an allocation between device identifier and system identifier; and the interface is designed to receive the device identifier of the at least one monitoring device allocated to the monitoring system from the central information collection point (par 93 lines 1-8 discloses using a smartphone. Therefore the smartphone can send a request and access information based on a command).
Regarding claim 25, Froehner discloses comprising: at least one device set (10) to which at least one monitoring device is allocated; and at least one set identifier for uniquely identifying the at least one device (set as a machine readable code), which set identifier is adapted to be determined from a position in immediate spatial proximity, wherein the readout unit is adapted to read out the set identifier; and the interface adapted to transmit the set identifier to the central information collection point and to receive the device identifier of the at least one monitoring device allocated to the device set from the central information collection point (par 73 lines 1-8 discloses a status signal and par 46 discloses reading a barcode. By having this code, only the received request accesses the information based on the device).

Regarding claim 26, Froehner discloses a central information collection point for storing an allocation between the device identifier and the system identifier, which is designed to receive at least one of a system identifier and a set identifier; and transmit at least one device identifier allocated to the monitoring system or the device set (par 35 lines 1-4 discloses storing information into high order monitoring systems. Therefore storing and waiting for retrieval).

Regarding claim 27, Froehner discloses a method for monitoring an energy parameter in a distribution station with a monitoring device (using 17) for attachment to a voltage conductor in the distribution station, comprising the steps of: measuring at least one of an electrical current or a voltage of an alternating current flowing through the voltage conductor (par 23 lines 1-3 discloses being a current sensor); determining the energy parameter (magnetic field, current) based on at least one of the measured electrical current and voltage; receiving a request from a readout device (such as a smartphone); and transmitting the energy parameter to the readout 

Regarding claim 28, Froehner discloses comprising: receiving a device identifier (set as a machine readable code) of the monitoring device; determining access information that is based on the device identifier; 4 4843-4524-6924.1 transmitting a request to the monitoring device, wherein the request comprises access information; receiving an energy parameter from the monitoring device; reading out a system identifier for uniquely identifying a monitoring system from immediate spatial proximity; and transmitting the system identifier to a central information collection point for storing an allocation between device identifier and system identifier(par 35 lines 1-4 discloses storing information into high order monitoring systems), wherein the step of receiving the device identifier of the monitoring device comprises receiving the device identifier of the at least one monitoring device allocated to the monitoring system from the central information collection point (par 73 lines 1-8 discloses a status signal and par 46 discloses reading a barcode. By having this code, only the received request accesses the information based on the device to also send and receive data).

Regarding claim 29, Froehner discloses comprising a method for querying a monitoring device (17) in a distribution station (10), the method comprising: receiving a device identifier(set as a machine readable code) of the monitoring device; determining access information 

Regarding claim 30, Froehner discloses comprising attaching the monitoring device to a voltage conductor in the distribution station (par 24 lines 1-8 discloses using an inductive transformer and par 83 discloses the transformer can be around the line).; attaching the system identifier to the distribution station (par 93 discloses identifying a device with a serial number); reading out the device identifier and the system identifier from immediate spatial proximity; and transmitting the device identifier and the system identifier to a central information collection point for storing an allocation between the device identifier and the system identifier (par 35 lines 1-4 discloses storing information into high order monitoring systems).

Regarding claim 31, Froehner discloses wherein the monitoring device is adapted to read out optically as at least one of a QR code and a bar code (par 34 and par 93 discloses  being a QR code).

Regarding claim 32, Froehner discloses wherein the interface is further adapted to transmit the energy parameter to a central information collection point (using smartphone to send and receive information). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Froehner et al ( USPGPub 20180025877) in view of Yamamoto et al (USPGPub 20150345986).
Regarding claim 17, Froehner does not fully disclose wherein the energy parameter represents a maximum electrical current within a predefined time interval.
However, Yamamoto discloses wherein the energy parameter represents a maximum electrical current within a predefined time interval (par 51 lines 1-10 discloses meter reading data 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashburn et al (USPGpub 20080218154): discloses metering system with current sensing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868